


 
10.1
Promissory Note between the Company and Globank Corp. dated as of July 29, 2008



PROMISSORY NOTE
$500,000.00
Savannah, Georgia
 
July 29, 2008

 
FOR VALUE RECEIVED, the undersigned MIT HOLDING, INC., a Delaware corporation
(“Maker”), promises to pay to the order of Globank Corp., a Nevada corporation
(“Holder”) at P.O. Box 4534, Lancaster, CA 93539, or such place as Holder may
designate


from time to time hereafter, the principal sum of Five Hundred Thousand and
No/Dollars ($500,000.00) plus interest at a monthly rate of 5%, in lawful money
of the United States of America.


1. Security Agreement. This Promissory Note (this “Note”) is referred to and is
executed and delivered pursuant to that certain Security Agreement, dated as of
the date hereof by and between Maker Holder and certain guarantors of this Note
(the “Security Agreement”).


2. Payment of Principal and Interest. All principal and accrued but unpaid
interest due under this Note shall be payable in it entirety on the last day of
the twenty-fourth (24th) month from the date hereof (the “Due Date”). Prior to
the Due Date, payment of thIs Note shall be interest only in twenty four (24)
equal monthly installments of $25,000.00 due and payable on September 1 and on
the first day of each month thereafter.


3. Pre-payment. This Note may not be prepaid in whole or in part prior to its
stated maturity date.


4. Event of Default. The failure to pay any installment of principal or interest
when due shall be an “Event of Default” hereunder.


5. Remedies. Upon the occurrence of an Event of Default, Holder hereof may, at
his/its option, do any one or more of the following:


(a) Declare the entire balance of principal, together with all accrued interest,
immediately due and payable.


(b) Exercise any other remedy available at law or in equity.


All such remedies are cumulative, and may be exercised concurrently or
separately. The exercise of any or all of the above remedies notwithstanding,
Maker shall be and shall remain liable for the full performance of all of its
duties and obligations under this Promissory Note and for any and all amounts
due and owing to Holder hereunder.


6. Non-Waiver. No delay or failure on the part of Holder in the exercise of any
right or remedy hereunder shall operate as a waiver thereof nor as an
acquiescence in any Event of Default, nor shall any simple or partial exercise
by Holder of any right or remedy preclude any other or further exercise thereof
or the exercise of any other right or remedy.
 
 

--------------------------------------------------------------------------------

 


7. Venue, Jurisdiction and Choice of Law


Venue for any and all legal proceedings in connection with this Promissory Note
shall be in Savannah, Georgia. For purposes of any and all legal proceedings in
connection with this Promissory Note, Maker hereby acknowledges that all federal
and state courts in Savannah, Georgia, may exercise personal jurisdiction over
Maker, and Maker hereby submits, consents and waives any objection to personal
jurisdiction in all state and federal courts in Savannah, Georgia. This
Promissory Note shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia.


8. Attorneys’ Fees


Maker promises to pay all costs and expenses, including reasonable attorneys’
fees, incurred in the collection and enforcement of this Promissory Note,
whether or not suit is filed.


9. Severability


Wherever possible each provision of this Promissory Note shall be interpreted in
such manner as to be effective and valid, but if any provision hereof shall be
prohibited by law or be otherwise invalid, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Promissory Note.


10. Assignment


Holder may assign or transfer this Promissory Note, in whole or in part, at any
time and from time to time prior to the payment by Maker of all of its
obligations hereunder. In order to effect any such assignment, Holder shall give
Maker written notice of the name and address of such assignee.


11. Headings


The headings and titles used in this Promissory Note are intended solely for
identification and not for any substantive purpose, and no heading or title
shall in any way limit or extend the provisions hereof.


IN WITNESS WHEREOF, Maker has duly executed and delivered this Promissory Note
the day and year first above written.


MAKER:


MIT HOLDING, INC




By: /s/ William C. Parker        
Name:  William C. Parker
Title: President

 
 

--------------------------------------------------------------------------------

 
 